Citation Nr: 0926289	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  04-02 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of a partial amputation of the left little 
finger and post-operative status of a left ring finger tendon 
repair.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued the disability 
rating of 20 percent for residuals of a partial amputation of 
the left little finger and post-operative status of a left 
ring finger tendon repair.

In April 2005, the Board remanded this case for additional 
development, to provide the Veteran with notice and a new VA 
examination.  The Board again remanded this case for 
additional development in June 2006, for the RO to send 
notice of the scheduled VA examination to the Veteran's 
correct address.  The case has now been returned to the Board 
for further appellate consideration.


FINDING OF FACT

The Veteran's residuals of a partial amputation of the left 
little finger and post-operative status of a left ring finger 
tendon repair are most analogous to being manifested by 
amputation of the ring and little fingers of the left (minor) 
hand.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for service-connected residuals of a partial amputation of 
the left little finger and post-operative status of a left 
ring finger tendon repair have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.71a, Diagnostic Code 
5151 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008). 
 
Letters dated October 2002, June 2005, and June 2006, 
provided to the Veteran before the December 2002 rating 
decision, the January 2006 supplemental statement of the 
case, and the May 2009 supplemental statement of the case, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  The letters informed the 
Veteran of what evidence was needed to establish his claims, 
what VA would do and had done, and what evidence he should 
provide.  The June 2005 and June 2006 letters also informed 
the Veteran that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claim.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, first, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 
 
Second, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

Fourth, as with proper notice for an initial disability 
rating and consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.

Here, the June 2006 VA notice letter of record is not 
compliant with the requirements of Vazquez-Flores, supra.  
Specifically, the letter did not provide the Veteran with the 
four elements of required notice cited above.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial.  Further, VA, not the Veteran, has the burden of 
rebutting this presumption by showing the error was not 
prejudicial to the Veteran in that it does not affect the 
essential fairness of the adjudication.  

However, the United States Supreme Court (Supreme Court) 
recently reversed the Federal Circuit Court's holding in 
Shinseki v. Sanders, 556 U. S. ___ (2009), holding that the 
Federal Circuit had placed an "unreasonable evidentiary 
burden upon the VA..." by creating a presumption of prejudice 
with regard to deficient VCAA notice (slip. op. at 11).  The 
Supreme Court reiterated that "the party that 'seeks to have 
a judgment set aside because of an erroneous ruling carries 
the burden of showing that prejudice resulted.'"  Id., citing 
Palmer v. Hoffman, 318 U. S. 109, 116 (1943); see also Tipton 
v. Socony Mobil Oil Co., 375 U. S. 34, 36 (1963) (per 
curiam); United States v. Borden Co., 347 U. S. 514, 516-517 
(1954); cf. McDonough Power Equipment, Inc. v. Greenwood, 464 
U. S. 548, 553 (1984); Market Street R. Co. v. Railroad 
Comm'n of Cal., 324 U. S. 548, 562 (1945) (finding error 
harmless "in the absence of any showing of . . . prejudice").  
It then emphasized that its holding did not address the 
lawfulness of the Court's reliance on the premise that a 
deficiency with regard to informing a Veteran about what 
further information was necessary to substantiate his claims 
had a "natural effect" of prejudice, but that deficiencies 
regarding what portions of evidence VA would obtain and what 
portions the Veteran must provide did not. (slip. op. at 3).

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because (1) any defect was 
cured by actual knowledge on the part of the claimant (see 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim")); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case 
that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial." Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In this case, the presumption of prejudice due to the content 
errors in VA notice for the Veteran's increased rating claims 
has been rebutted, because the Veteran has actual knowledge 
of the omitted diagnostic codes.  Specifically, in the 
December 1992 Statement of Accredited Representation, the 
August 1993 Informal Hearing Presentation (IHP), and the 
November 2004 IHP, the Veteran's representative specifically 
cited Diagnostic Codes 5151, 5155, 5156, and 5219, and 
thereby demonstrated an awareness of what information was 
necessary to substantiate the Veteran's claims.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Moreover, following 
those statements by the Veteran's representative, the RO 
readjudicated the issues and provided the Veteran with 
supplemental statements of the case, most recently in May 
2009.  In light of the foregoing, the presumption of 
prejudice has been rebutted.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The 
Veteran's service treatment records, VA treatment records, 
and available private treatment records have been obtained.  
Additionally, the Veteran was provided with VA examinations 
in May 1992, January 1993, and November 2002.

In July 2006, the Veteran authorized VA to obtain his medical 
records from his private physician at the Wellington Family 
Practice.  In October 2006, VA sent an initial request to the 
Wellington Family Practice at the address the Veteran 
provided.  The Wellington Family Practice did not respond to 
the initial request.  In September 2008, the Veteran informed 
VA of a new address for the Wellington Family Practice.  
Consequently, VA sent a second request to the Wellington 
Family Practice, at the new address, in February 2009.  The 
envelope was returned to VA as not deliverable as addressed, 
and the Wellington Family Practice did not respond to the 
letter.

Under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(1), VA 
is required to make reasonable efforts to obtain relevant 
records not in the custody of a Federal department or agency.  
Such reasonable efforts will generally consist of an initial 
request for the records and, if the records are not received, 
at least one follow-up request.  In this case, VA satisfied 
its duty to make reasonable efforts by sending, in October 
2006, an initial request to the Wellington Family Practice at 
the address the Veteran provided, and by sending a follow-up 
request in February 2009 to the Wellington Family Practice at 
the new address provided by the Veteran.
 
In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the Veteran has been notified and made aware of the 
evidence needed to substantiate his claim for a higher 
disability rating, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.

Analysis
 
Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 
 
While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the VA Schedule for Rating 
Disabilities (Rating Schedule) to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5151, where 
the Veteran's ring and little fingers have been amputated, a 
30 percent disability rating applies for the Veteran's major 
hand, and a 20 percent disability rating applies for the 
Veteran's minor hand.  Note (a) of that Diagnostic Code 
states that the ratings for multiple finger amputations apply 
to amputations at the proximal interphalangeal joints or 
through proximal phalanges.  Note (b) of that Diagnostic Code 
states that amputation through middle phalanges will be rated 
as prescribed for unfavorable ankylosis of the fingers.  Note 
(c) of that Diagnostic Code states that amputations at distal 
joints, or through distal phalanges, other than negligible 
losses, will be rated as prescribed for favorable ankylosis 
of the fingers.  Note (d) of that Diagnostic Code states that 
amputation or resection of metacarpal bones (more than one-
half the bone lost) in multiple fingers' injuries will 
require a rating of 10 percent added to (not combined with) 
the ratings, multiple finger amputations, subject to the 
amputation rule applied to the forearm.  Note (e) of that 
Diagnostic Code states that combinations of finger 
amputations at various levels, or finger amputations with 
ankylosis or limitation of motion of the fingers will be 
rated on the basis of the grade of disability; i.e., 
amputation, unfavorable ankylosis, most representative of the 
levels or combinations.  With an even number of fingers 
involved, and adjacent grades of disability, the higher of 
the two grades is to be selected.  Note (f) of that 
Diagnostic Code states that loss of use of the hand will be 
held to exist when no effective function remains other than 
that which would be equally well served by an amputation 
stump with a suitable prosthetic applicance.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5155, a 20 
percent disability rating applies when there is amputation of 
the ring finger with metacarpal resection (more than one-half 
the bone lost).  A 10 percent disability rating applies when 
there is amputation of the ring finger without metacarpal 
resection, at the proximal interphalangeal joint or proximal 
thereto.  A note associated with this Diagnostic Code states 
that the single finger amputation ratings are the only 
applicable ratings for amputations of whole or part of single 
fingers.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5156, a 20 
percent disability rating applies when there is amputation of 
the little finger with metacarpal resection (more than one-
half the bone lost).  A 10 percent disability rating applies 
when there is amputation of the little finger without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto.  A note associated with this Diagnostic 
Code states that the single finger amputation ratings are the 
only applicable ratings for amputations of whole or part of 
single fingers.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5219, a 20 
percent disability rating applies when there is unfavorable 
ankylosis of both the ring and little fingers.  A note 
associated with this Diagnostic Code requires that VA 
consider whether evaluation as amputation is warranted.

Note (1) associated with the evaluation of ankylosis or 
limitation of motion of single or multiple digits of the hand 
states that for the index, long, ring, and little fingers 
(digits II, III, IV, and V), zero degrees of flexion 
represents the fingers fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.

Note (2) associated with the evaluation of ankylosis or 
limitation of motion of single or multiple digits of the hand 
states that when two or more digits of the same hand are 
affected by any combination of amputation, ankylosis, or 
limitation of motion that is not otherwise specified in the 
rating schedule, the evaluation level assigned will be that 
which best represents the overall disability (i.e., 
amputation, unfavorable or favorable ankylosis, or limitation 
of motion), assigning the higher level of evaluation when the 
level of disability is equally balanced between one level and 
the next higher level.

Note (3)(i) associated with the evaluation of ankylosis or 
limitation of motion of single or multiple digits of the hand 
states that if both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.

Note (3)(ii) associated with the evaluation of ankylosis or 
limitation of motion of single or multiple digits of the hand 
states that if both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint is individually 
fixed in a favorable position.

Note (3)(iii) associated with the evaluation of ankylosis or 
limitation of motion of single or multiple digits of the hand 
states that if only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
more than two inches (5.1 cm.) between the fingertip(s) and 
the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis.

Note (3)(iv) associated with the evaluation of ankylosis or 
limitation of motion of single or multiple digits of the hand 
states that if only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as favorable 
ankylosis.

Note (5) associated with the evaluation of ankylosis or 
limitation of motion of single or multiple digits of the hand 
states that if there is limitation of motion of two or more 
digits, evaluate each digit separately and combine the 
evaluations.

The Veteran was initially granted service connection for 
residuals of a partial amputation of the left little finger 
and post-operative status of a left ring finger tendon repair 
in a September 1992 rating decision, and assigned a 10 
percent disability rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5199-5156, effective March 21, 1992.  The Veteran 
appealed that decision and was granted a disability rating of 
20 percent as a result of a May 1995 decision by the Board.  
The Veteran filed a claim for an increased rating in June 
2002.  In a rating decision dated December 2002, the RO 
continued the Veteran's 20 percent rating for his residuals 
of a partial amputation of the left little finger and post-
operative status of a left ring finger tendon repair, under 
38 C.F.R. § 4.71a, Diagnostic Codes 5199-5156.  In this 
appeal, the Board will also consider all Diagnostic Codes 
related to the Veteran's right index finger disability.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).

The Veteran notes in his June 2002 claim that he had "re-
plantation of [his] left pinky and left ring finger."  In 
October 2002, he clarified that he had re-plantation of his 
left pinky, and repair of his left ring finger.  In December 
2002, the Veteran referenced his November 2002 VA 
examination, and stated that the examining physician left out 
of his report that 1) the Veteran's pinky is sensitive to hot 
and cold; 2) a small blueish area on his palm below his pinky 
surfaced about two months ago; 3) the Veteran has blisters on 
his pinky that come and go, but no blisters on any other 
finger; 4) the Veteran has full extension and 90 degrees of 
flexion with his pinky, but has a skin web between his ring 
finger and his pinky; 5) the Veteran has tenderness when he 
squeezes the web between his ring finger and his pinky; and 
6) the Veteran's pinky swells on occasion, and the color 
"from [the] attachment area forward," presumably referring 
to the skin web, is different in color than the rest of his 
fingers.

In January 2003, the Veteran stated that although it was not 
evident on the examination, he has a blister that appears on 
the side of his pinky adjacent to his left ring finger.  He 
also noted that his left pinky is sensitive to hot and cold.  
Additionally, he explained that he saw a "small blueish 
circle" on his palm, below his pinky.  He further stated 
that he has sensitive scar tissue between his pinky and his 
ring finger.  He noted that his ring finger started 
"popping" one month previously.  Lastly, the Veteran stated 
that "all other statements made to [his examining] physician 
were not relayed to VA."

In December 2003, the Veteran stated that he gets blisters on 
his pinky finger, and asserted that "it should not matter if 
no blisters were visible at [the] time of examination."  He 
further stated that he now has no range of motion in his left 
pinky.  He stated that his left ring finger bends to 90 
degrees, but will not flex fully unless pressed palm down.  
He also stated that, when making a fist, his left pinky 
remains extended, and his left ring finger will not bend "at 
last digit," presumably meaning at the distal 
interphalangeal (DIP) joint.  The Veteran notes that his left 
pinky is more sensitive to cold and heat than his other 
fingers.  He also notes that he does not believe that the 
popping in his left ring finger comes from his scar tissue; 
rather, he believes that it stems from his dislocating the 
knuckle in service.  The Veteran states that he has a loss of 
use of 50 percent of his left hand.

In his November 2004 IHP, the Veteran's representative argued 
that the Veteran's November 2002 VA examination was 
inadequate for rating purposes.  As noted above, the Board 
agreed and remanded this case for a new VA examination in 
April 2005.

In July 2005, the Veteran submitted photographs of his left 
hand, as well as a statement that his finger still has 
decreased sensation; a "blueish nodule" on his finger 
causes him numbness and pain when pressed; and small blisters 
have been appearing on his finger.

In June 2006, the Veteran's mother, a retired nurse, stated 
that the Veteran has limited use of his pinky and ring 
finger.  She further noted that he had blisters which were 
painful and itchy.  Finally, she noted that the Veteran has a 
small bluish bead that has appeared in the palm of his hand, 
and is painful to the touch.

In July 2006, the Veteran stated that his left pinky and ring 
finger were becoming arthritic.  He stated that his left 
pinky has clear blisters which appear and disappear for 
unknown reasons, and which are extremely painful.  He also 
stated that his left ring finger has very little mobility, 
and his pinky has no mobility "with the exception of the 
joint at the palm."  He noted that he cannot make a fist, 
and that both his pinky and ring fingers are sensitive to the 
cold, with his pinky being more sensitive.  He stated that 
the scar tissue between the ring and pinky finger allows for 
little spreading of the fingers.  Finally, he stated that 
gripping with his left hand is concentrated with his thumb, 
index finger, and middle finger.

Also in July 2006, the Veteran stated that an orthopedic 
surgeon at the Wellington Family Practice had told him that 
the bluish nodule in his left palm, just below his left pinky 
finger, was a piece of metal from the wire that is holding 
his bone together.  The Veteran stated that he does not 
believe that it is a piece of metal.

The Veteran was provided with his first VA examination in May 
1992.  The examiner noted that the Veteran's left pinky was 
amputated, and his left ring finger sustained a significant 
tendon injury, as a result of a machinery accident in 
service.  The Veteran stated that these injuries resulted in 
the loss of significant manual dexterity in his left hand.  
On examination, the examiner observed scars over the 
Veteran's left ring finger and pinky just above the 
metacarpophalangeal (MCP) joint.  He also found that the 
Veteran's left pinky had approximately a 50 percent reduction 
in motion of the MCP joint, approximately a 75 percent 
reduction in flexion of the proximal interphalangeal (PIP) 
joint, and a 100 percent reduction in flexion of the DIP 
joint.  He observed that the Veteran's left ring finger was 
limited to approximately a 50 percent reduction in motion in 
the PIP joint, due in part to "a tense web space at that 
area."  He diagnosed the Veteran with status-post amputation 
of the left pinky with re-implantation and tendon injury with 
reconnection of the left ring finger.

The Veteran was provided with his second VA examination in 
January 1993.  The examiner noted "an irregular scar in the 
web space between the left fourth and fifth fingers."  He 
found that the Veteran's ring finger could flex to 12 
degrees, and could not be fully extended.  It sits in 
approximately 15 degrees hyperextension at the MCP joint.  
Flexion of the ring finger at the MCP joint allows it to come 
within 1 inch of the palm.  The Veteran's left pinky finger 
had no motion on flexion, and no strength in the distal 
phalanx.  The examiner also noted that "color appears normal 
from irregularity to scar in the web space between the 
fingers."  He diagnosed the Veteran with status-post injury 
to the fourth and fifth fingers of the non-dominant left 
hand, with residual impairment.

The Veteran was provided with his third VA examination in 
November 2002.  The examiner noted that the Veteran had an 
accident in service which resulted in a left pinky amputation 
and a laceration of the dorsum of his left ring finger in the 
area of the PIP joint.  He further noted that the Veteran 
reported popping in his ring finger at the PIP joint, and 
blisters and loss of all motion in his pinky.  The examiner 
noted that the Veteran had no blister on his pinky on 
examination, but that the Veteran reported that his blisters 
were intermittent.  The examiner characterized the Veteran's 
scars as nontender, nonpainful, and of normal consistency.  
The Veteran's pinky had 0 degrees of PIP and DIP flexion and 
extension, and 90 degrees of MCP flexion, and full extension.  
The Veteran's ring finger had full range of motion of the 
PIP, DIP, and MCP joints in flexion and extension, except for 
5 degrees of PIP and DIP extension.  He opined that "the 
little catching he is getting in the PIP joint of the fourth 
finger may very well be due to some scar tissue or tendon 
adhesion."

In July 2005, the Veteran was examined by M. W., M.D., a 
private physician.  He found that the Veteran had a small 
nodule about 3 to 4 millimeters (mm) in diameter which is 
dark over the volar (palm-side) surface of the left hand at 
the base of the small finger.  The nodule was tender to 
palpation.  The Veteran has residual healed lacerations, 
incisions and skin graft in the small finger, with very 
restricted flexion, and with abnormal sensation in the dorsum 
palmar surface of the hand.  The physician found that an x-
ray revealed wiring of the proximal phalanx of the small 
finger, and a metallic foreign body on the palm side of the 
fifth metacarpal head.  The physician diagnosed the Veteran 
with a small foreign body of the left hand, and recommended 
surgical resection on an outpatient basis.

The Veteran rightly notes that an additional VA examination 
may have been useful in this case.  When a condition, such as 
the Veteran's blisters, is not present at the time of a VA 
examination, a new examination should be scheduled in order 
to properly rate the disability.  Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); Bowers v. Derwinski, 2 Vet. App. 675, 
676 (1992) (holding that a VA examination must account for 
symptomatology in its most active phase).  In compliance with 
these holdings, the Board previously remanded this case in 
order to provide the Veteran with a VA examination.  However, 
the Veteran failed to appear at the scheduled VA examination 
in April 2009.  The Veteran's representative confirmed this 
failure to appear in a June 2009 statement.  Where, as here, 
a claimant fails to report for an examination, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b).

Because the Veteran's left injury in service resulted in a 
left pinky amputation and a laceration of the dorsum of his 
left ring finger in the area of the PIP joint,  he is most 
properly rated under 38 C.F.R. § 4.71a, Diagnostic Code 5151.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5219, Note 1, which 
explains that where, as here, two or more digits of the same 
hand are affected by any combination of amputation, 
ankylosis, or limitation of motion that is not otherwise 
specified in the rating schedule, the evaluation level 
assigned will be that which best represents the overall 
disability, assigning the higher level of evaluation when the 
level of disability is equally balanced between one level and 
the next higher level.  In this case, according the benefit 
of the doubt to the Veteran, his case is most analogous to 
the amputation of both his left pinky and left ring fingers.  
Consequently, a rating using Diagnostic Code 5151 applies.  
Under that code, the Veteran is entitled to a rating of 20 
percent, because his left (minor) hand is involved.  
According to his January 1993 VA examination report, the 
Veteran is right-handed.  38 C.F.R. § 4.69.  As this is the 
maximum schedular rating for amputation of the ring and pinky 
fingers of the minor hand, a higher rating is not possible 
under Diagnostic Code 5151 for amputation of the minor ring 
and pinky fingers.

The Veteran claimed in December 2003 that he is entitled to a 
rating for the loss of use of 50 percent of his hand.  
However, a rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5125 is inapplicable, because the Veteran does not have a 
diagnosis of loss of use of his entire hand, and he has not 
even alleged full loss of use, but rather that he must grip 
using the thumb, pointer, and middle fingers of his left 
hand.  Likewise, a rating under 38 C.F.R. § 4.73, Diagnostic 
Codes 5307-5309 is also inapplicable, because there is no 
diagnosis of record of an isolated muscle injury or injuries 
to the hand.  Finally, on the current record, the Veteran is 
not entitled to a separate rating for the scars or blisters 
associated with his service-connected disabilities of the 
left pinky and ring finger under 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805.  As 38 C.F.R. § 4.68 makes clear, 
the combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Court has held that VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca, supra.  In this case, the Veteran has provided 
competent lay evidence that he has a painful "small blueish 
circle" on his palm, below his pinky, including his own 
statements dated January 2003 and July 2005, and his mother's 
statement dated June 2006.  This finding is also supported by 
competent medical evidence from the Veteran's private 
physician, Dr. W., who diagnosed the Veteran in July 2005 
with a small foreign body of the left hand, and recommended a 
surgical resection.  The physician related this metallic 
foreign body to the wiring of the proximal phalanx of the 
small finger; therefore, the pain that it causes the Veteran 
is properly rated in the context of his residuals of a 
partial amputation of the left little finger and post-
operative status of a left ring finger tendon repair.  
Moreover, 38 C.F.R. § 4.68, which precludes providing the 
Veteran with a higher rating for the fingers themselves, does 
not preclude providing him with a higher rating for the pain 
which has surfaced in his palm as a result of the residuals 
of that amputation.  Nevertheless, the Board cannot itself 
determine the level of associated functional loss; that is 
the role of a competent medical examiner, and no competent 
medical evidence of the extent of functional loss is of 
record.  As noted above, VA sought to provide the Veteran 
with a new VA examination, but he failed to appear.  
38 C.F.R. § 3.655(b).  Nevertheless, the Board notes that the 
Veteran may file a new claim and request a higher evaluation 
and a new examination as his condition warrants.

In reaching this determination, the Board has considered 
whether, under Hart, supra, a higher rating for the Veteran's 
residuals of a partial amputation of the left little finger 
and post-operative status of a left ring finger tendon repair 
might be warranted for any period of time during the pendency 
of this appeal.  However, there is no evidence that the 
Veteran's disability has been persistently more severe than 
the extent of disability contemplated under the assigned 
rating of 20 percent at any time.

The Board has considered the issue of whether the Veteran's 
residuals of a partial amputation of the left little finger 
and post-operative status of a left ring finger tendon 
repair, standing alone, presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. 
§ 3.321(b)(1) are not met.

There is no benefit of the doubt that can be resolved in his 
favor, as the preponderance of the evidence does not show 
symptoms that more nearly approximate the criteria for a 
higher rating.  Accordingly, the claim for an increased 
rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).


ORDER

A disability rating in excess of 20 percent for residuals of 
a partial amputation of the left little finger and post-
operative status of a left ring finger tendon repair is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


